DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 2/11/22 submission filed in Application 16/030,598.  
Claims 1-4, 7-9, 12, 16 have been amended.  Claims 11, 15, 20 have been cancelled.  Claims 1-10, 12-14, 16-19 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 12-13, 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-10, 12-14 are directed to the originally presented invention wherein the determined performance metric is directed task completion.  Claims 16-19 has been amended to recite determining a performance metric that represents the effectiveness of participation of a person in a collective work efforts.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
 
Response to Arguments

Applicant’s arguments filed 2/11/22 have been fully considered but they are not persuasive.

Regarding the rejections under 35 U.S.C. 101 the Applicant argues “Claim 1, as amended herein, as well as its dependent claims 2-10, are believed to satisfy at least step 2B of the Alice/Mayo analysis, at least because the claimed feature of determining, by applying a predefined transformation to the completion status of the task, a value of a performance metric associated with the person, wherein the performance metric reflects a rate of task completion for a given task category represents "a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&TMobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)).”
The Applicant has not articulated why the amended claims  represent a specific limitation other than what is well-understood, routine, conventional activity in the field.  As such, the Examiner points the Applicant to the instant rejection that articulated why the claims are rejected under 35 U.S.C. 101.

The Applicant further argues “Claim 12, as amended herein, as well as its dependent claims 13-15, are believed to satisfy at least step 2B of the Alice/Mayo analysis, at least because the claimed feature of determining, by applying a predefined transformation to the level of sentiments, a value of a performance metric associated with the person, wherein the performance metric reflects a task completion quality represents "a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non- conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM v. AT&T Mobility.”
The Applicant has not articulated why the amended claims  represent a specific limitation other than what is well-understood, routine, conventional activity in the field.  As such, the Examiner points the Applicant to the instant rejection that articulated why the claims are rejected under 35 U.S.C. 101.

Regarding the rejection under 35 U.S.C. § 103(a) of Claims 1-10, the Applicant argues “the cited references, taken individually or in combination, at least fail to teach or even suggest the claimed "determining, by applying a predefined transformation to the completion status of the task, a value of a performance metric associated with the person, wherein the performance metric reflects a rate of task completion for a given task category."”
The Examiner respectfully disagrees.  The Applicant has not articulated why the cited references do not teach the limitation in Claim 1-10.  As such, the Examiner points the Applicant to the instant rejection that articulated why the claims are rejected under 35 U.S.C. 103.

Regarding the rejection under 35 U.S.C. § 103(a) of Claims 12-13 and 15, the Applicant argues “the cited references, taken individually or in combination, at least fail to teach or even suggest the claimed "determining, by applying a predefined transformation to the level of sentiments, a value of a performance metric associated with the person, wherein the performance metric reflects a task completion quality."”
The Examiner respectfully disagrees.  The Applicant has not articulated why the cited references do not teach the limitation in Claim 12-13 and 15.  As such, the Examiner points the Applicant to the instant rejection that articulated why the claims are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9 recites the limitation “the subset of documents".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-15 are directed to methods for evaluating the performance of a person.  Claims 16-20 are directed to a computer program product for evaluating the performance of a person.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of processing documents to determine a value of a performance metric associated with a person.  The following limitation are directed to the abstract idea:

A method of evaluating performance of a person, the method comprising: 

identifying a presumed initiator of the task; 
responsive to determining that a first hierarchical level of the person in an organizational structure exceeds a second hierarchical level of the presumed initiator in the organizational structure, determining that the task has been assigned to the person; 
analyzing the plurality of documents to identify a completion status of the task; 
determining, by applying a predefined transformation to the completion status of the task, a value of a performance metric associated with the person, wherein the performance metric reflects a rate of task completion for a given task category

The claimed invention is a computer system that allows an enterprise to determine a performance metric of a person by analyzing communications which is can be considered a method of managing interactions between people and managing business relations which fall into the methods of organizing human activity grouping.  Further, the steps that are drawn to determining that a first hierarchical level of the person in an organizational structure exceeds a second hierarchical level of the presumed initiator in the organizational structure, determining that the task has been assigned to the person and analyzing a plurality of documents to identify a completion status of the task can be performed in the human mind.  Accordingly, the claim recites an abstract idea.  Claims 12 and 16 recite similar limitation to claim 1 and thus are also directed to the same abstract ideas.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claims 1 and 12 recite the additional element of a computer system.  However, computer elements (the computer system, the computer readable medium comprising instruction that when executed by a processor) are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amounts no more than mere instructions to apply the exception using a generic computer component.  Claims 1, 12 further recite the additional elements of visually representing the value of the performance metric via a graphical user interface.  However, displaying the result of analysis is considered insignificant extra solution activity.  See MPEP 2106.05(g) that states selecting information, based on types of information and availability of information in a power-grid environment, for Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  
The combination of the generic computer and the display of data do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitations other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the Examiner takes official notice that merely displaying the result of an analysis on a GUI in the manner claims is well-understood routine and conventional.  The combination of the generic computer elements and the conventional display is not sufficient to provide an inventive concept. 
Further, Claims 2-10 further limit that Abstract idea by introducing limitations that are also drawn determining performance metrics which are directed to method of organizing human activities.  Further, the determinations of performance metrics that are recited in claims 2, 3, 4, 7, 8 can be performed mentally and are as such abstract.  The steps of determining a difference between clues can be performed mentally and is as such abstract.  Further, claims 5 and 6 recite the limitation of generating an alert referencing the value of a performance metric.  However, the generation of an alert can be considered abstract as it is also directed to method of organizing human activity because the alert is meant to notify a supervisor or employee to employee performance.  However, even if the alert is analyzed as an additional elements it would be considered in insignificant extra solution activity and well-known and conventional output of the result of an analysis.  Further, Claim 9 recites the additional element of using a neural network.  However, this limitation is recited broadly and is merely considered a general link to a particular technological environment.  
As such, the dependent claims do not recite additional elements that integrate the abstract idea into a practical application or provide and inventive concept.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 12-14 are rejected for similar reason as claims 1-10.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in view of Folk US 2013/0110590 A1 in view of Jose US 2015/0006219 A1.

As per Claim 1 Bishop teaches a method of evaluating performance, the method comprising: 
processing, by a computer system, a plurality of documents which record communications of a person to identify a task associated with the person;  (see Bishop para. 72 when the electronic document 508 (e.g., email message) is received or displayed by the first UI component 502 (or received by a server (e.g., email server) associated with the first UI component or first user), the EIMC 506 can analyze or parse the electronic document 508 to identify potential keywords or keyphrases, and to identify other potentially relevant information, such as event related information (e.g., meeting information, deadline information,  
analyzing the plurality of documents to identify a completion status of the task; and  (see para. 78)
determining a value of a performance metric (para. 75 teaches the project summary and/or project timeline 614 can be provided (e.g., automatically) to the group of communication devices (and/or associated users) that are identified as being associated with "Project X".  Further para. 78 teaches To further continue with the example, as " Project X" related items, like the budget proposal 620 for " Project X" and the risk/benefit analysis 622 for " Project X" are drafted and stored in the file folder 610 for " Project X", the EIMC 606 can analyze these electronic documents (e.g., 620, 622), can respectively identify what the respective electronic documents are (e.g., the budget proposal 620 and the risk/benefit analysis 622), can tag the electronic documents 620 and 622 with the tag " Project X" (or the EIMC 606 can tag the electronic documents 620 and 622 when they are stored in the file folder 610), and can update (e.g., automatically) the project summary and/or project timeline 614 to indicate that these " Project X" related items have been completed.  The Examiner considers determining that items have been completed to be determining a value of a performance metric)
and visually representing the value of the performance metric via a graphical user interface. see para. 32-33 that teach conventionally, unless the user proactively takes other action(s) (e.g., email message(s) to the other users, phone call(s) to the other users, face-to-face conversation(s) with the other users) to inform the other users in the group regarding the electronic document, the action the user took with regard to the electronic document, and the impact on the project timeline and/or project status, the other users in the group may not be aware of such information. To that end, techniques for automatic sort and propagation of electronic documents are presented. With regard to an electronic document, such as a received message, an enhanced information management component (EIMC) can analyze the document to identify a file folder associated with a subject to which the electronic document relates. Based at least in part on interaction with or tagging of the electronic document in a first user interface (UI) component of a first communication device, predefined user preferences, and predefined document processing criteria, the EIMC can propagate information (e.g., the electronic document, a portion of the electronic document, notification regarding the electronic document or associated subject, information relating to a progress summary or timeline relating to the subject (e.g., work project), etc.) relating to the subject and/or the electronic document to one or more other communication devices (e.g., UI display screens of the other communication device(s)), such as, for example, communication devices associated with users who are associated with the subject (e.g., users who are doing work relating to that subject or project).  Para. 74 teaches to FIG. 6 (along with FIGS. 1, 2, and 3), depicted is a diagram of an example system 600 that can generate and propagate project related information for a project associated with a group of communication devices and associated users in accordance with various aspects and embodiments of the disclosed subject matter. In accordance with various aspects, the system 600 can include a first UI component 602 (also referred to herein and in FIG. 6 as UI component.sub.1 602) associated with a first communication device (not shown for reasons of brevity and clarity) and a second UI component 604 (also referred to herein and in FIG. 6 as UI component.sub.2 604) associated with a second communication device (not shown for reasons of brevity and clarity). The Examiner considers displaying task completion status to be visually representing the value of the performance metric via a graphical user interface.
the evaluation applies to the performance of a person and a performance metric is associated with the person and the performance is determined by applying a predefined transformation to the completion status of the task,  However, Folk para. 31 teaches the client target date (referred to alternately hereinafter as "CTD") factor may relate to how often an employee met the CTD assigned to each of his completed tasks during the predetermined time period. A raw score relating to the client target date factor may be calculated by the equation: [sum(tasks that beat the CTD)/sum(tasks with CTD provided)]*100%. Sum(tasks that beat the CTD) may relate to the sum of a number of tasks that the employee executed during the predetermined time period that were completed on a calendar data that preceded or met the CTDs assigned to the tasks. Sum(tasks with CTD provided) may relate to the sum of a total number of tasks completed by the employee during the predetermined time period to which a CTD has been assigned.  Further, para. 30 employee new volume score may relate to a number of new tasks completed by an employee during the predetermined time period. Average new volume score may relate to the average number of new tasks completed by the employees included in the employee's peer group during the predetermined time period. Employee maintenance volume score may relate to a number of maintenance tasks completed by the employee during the predetermined time period. Para. 41 teaches the employee ranking application may compute a Weighted Score Average for each employee. The Weighted Score Average may be computed by weighing each of an employee's raw scores and summing the resultant weighted values. The weight assigned to each of the employee's raw scores may be predetermined and/or selectable.  
wherein the performance metric reflects a rate of task completion for a given task category; However, Folk para. 14 teaches e computation of employee performance may include raw scores relating to one or more factors. The factors may include, for example, one or more of a median cycle time (referred to alternately hereinafter as "MCT"), average cycle time (referred to alternately hereinafter as "ACT"), accuracy, escalation percentage, volume and client target date.  Para. 72 teaches exemplary method 200 may be used by the employee ranking application to calculate Weighted Score Average and Weighted Rank Average 202 by assigning weights to Median Cycle Time 204, Accuracy 206, Escalation Percentage 208, Volume 210 and Client Target Date 212. Median Cycle Time 204 may be assigned a weight of 30%, Accuracy 206 may be assigned a weight of 20%, Escalation Percentage 208 may be 
Bishop does not explicitly disclose identifying a presumed initiator of the task; responsive to determining that a first hierarchical level of the person in an organizational structure exceeds a second hierarchical level of the presumed initiator in the organizational structure, determining that the task has been assigned to the person;  However, Jose para. 66 teaches the agenda module 204 may analyze email communications between people of an organization between members of an organization to identify tasks that have been assigned to individuals. For example, the agenda module 204 may determine that a particular person is associated with a particular task based on an email message in which a manager of the individual asked the individual to perform the task. Or the agenda module 204 may determine that a particular person is associated with a particular project or task based on an explicit assignment of the task to the person in a project management system (e.g., Microsoft Project) or bug tracking system.  Both Bishop and Jose are drawn to task management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Bishop to include identifying a presumed initiator of the task; responsive to determining that a first hierarchical level of the person in an organizational structure exceeds a second hierarchical level of the presumed initiator in the organizational structure, determining that the task has been assigned to the person as taught by Jose to more accurately determine task that are most relevant to particular individuals in an organization (see para. 53).

As per Claim 3 Bishop does not teach the method of claim 1, wherein analyzing the plurality of documents further comprises determining a number of tasks of a given category completed by the person within a specified period of time, and wherein the performance metric further reflects the number of tasks.   However, Folk para. 52 teaches the employee ranking application may include one or more receivers. The one or more receivers may receive data from one or more databases. The data may be in the form of a report, an excel spreadsheet, or any other suitable electronic format. In some embodiments, a predetermined time period may be selected. In these embodiments, the data received may be data pertaining to events that occurred during the predetermined time period. Folk para. 17 teaches The MCT factor may relate to time elapsed during employee performance of each of a plurality of tasks during the predetermined time period. A raw score relating to the MCT factor may be calculated at least in part by (1) summing a number of times that, during the predetermined time period, the employee completed a task faster than an MCT associated with the completed task and (2) dividing the resultant sum by a total number of tasks that the employee completed during the predetermined time period. It should be noted that the total number of tasks may relate to the total number of tasks completed during the predetermined time period to which an MCT has been assigned.  Para. 19 teaches in some embodiments, the employee ranking application may calculate an MCT for each task description. In other embodiments, the employee ranking application may execute two or more MCT calculations for each task description. In these embodiments, the employee ranking application may group tasks associated with the same task description according to their associated LOB and new/maintenance status. The LOB associated with the tasks may be determined according to the external LOB designation of a client associated with the task or by an internal designation determined by managerial hierarchy. The employee ranking application may then execute an MCT calculation for each of the tasks with the same task description that are associated with the same LOB and the same new/maintenance status. Both Bishop and Folk are drawn to tracking task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Bishop to include wherein analyzing the plurality of documents further comprises determining a number of tasks of a given category completed by the person within a specified period of time, and wherein the performance metric 

As per Claim 7 Bishop teaches the method of claim 1, wherein analyzing the plurality of documents further comprises: applying, to the subset of documents, a set of production rules yielding the completion status of the task.   (Bishop para. 77-79 teach the EIMC 606 can analyze and/or parse the message 618 and can identify that the email message 618 relates to "Project X" and contains information indicating there is to be a meeting relating to "Project X" to be scheduled for Jun. 9, 2011, at 10:00 a.m. The EIMC 606 can generate and apply (e.g., automatically) the tag "Project X" to the email message 618, archive the message 618 in the file folder 610, and update (e.g., automatically) the project summary and/or project timeline 614 to indicate that the meeting is scheduled for Jun. 9, 2011, at 10:00 a.m. After the meeting has taken place, the EIMC 606 can update (e.g., automatically, or in response to user input received via a communication device indicating that the meeting occurred and was completed) the project summary and/or project timeline 614 to indicate that the meeting is completed. To further continue with the example, as " Project X" related items, like the budget proposal 620 for " Project X" and the risk/benefit analysis 622 for " Project X" are drafted and stored in the file folder 610 for " Project X", the EIMC 606 can analyze these electronic documents (e.g., 620, 622), can respectively identify what the respective electronic documents are (e.g., the budget proposal 620 and the risk/benefit analysis 622), can tag the electronic documents 620 and 622 with the tag " Project X" (or the EIMC 606 can tag the electronic documents 620 and 622 when they are stored in the file folder 610), and can update (e.g., automatically) the project summary and/or project timeline 614 to indicate that these " Project X" related items have been completed. As depicted in FIG. 6, an electronic document 624 comprising comments of the project manager (e.g., first user) has been drafted and is displayed on the display screen of the first UI component 602. Prior to storing the finalized version of the electronic document 624, the project summary and/or project timeline 614 can indicate that the budget proposal 620 and risk/benefit analysis 622 have been completed, but the comments of the project manager has not yet been completed, as shown in FIG. 6 (as shown in the second UI Component 604 (BEFORE)). When the electronic document 

As per Claim 10 Bishop teaches the method of claim 1, wherein the plurality of documents is provided by an electronic mailbox comprising a plurality of electronic mail messages.  (see at least Bishop para. 7).

As per Claim 11 Bishop teaches the method of claim 1, further comprising: visually representing the value of the performance metric via a graphical user interface.   (see para. 33 that teaches the EIMC can propagate information (e.g., the electronic document, a portion of the electronic document, notification regarding the electronic document or associated subject, information relating to a progress summary or timeline relating to the subject (e.g., work project), etc.) relating to the subject and/or the electronic document to one or more other communication devices (e.g., UI display screens of the other communication device(s)), such as, for example, communication devices associated with users who are associated with the subject (e.g., users who are doing work relating to that subject or project).)

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in view of Folk US 2013/0110590 A1 in view of Jose US 2015/0006219 A1 as applied to claim 1 and in further view of Srulowitz US 2015/0046233 A1.

As per Claim 2 Bishop does not teach the method of claim 1, wherein analyzing the plurality of documents further comprises determining a level of sentiments associated with the task, and wherein the performance metric further reflects the level of sentiments.   However, Srulowitz Abstract teaches computer implemented method and system for providing to a user (a manager) the effectiveness of an entity (employee or group of employees) by analyzing emails, social network data, CRM, calendar data, audio/video data, typing speed, galvanic skin response, etc.  Further, see para. 61-67 the generation of a sentiment score.  Both Bishop and Srulowitz are drawn to monitoring communications in an enterprise.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bishop to include wherein analyzing the plurality of documents further comprises determining a level of sentiments associated with the task, and wherein the performance metric further reflects the level of sentiments as taught by Srulowitz to help employers better understated the attitudes of employees and to provide training if required (as suggested by paras. 72-76)

As per Claim 4 Bishop does not teach the method of claim 1, wherein analyzing the plurality of documents further comprises determining a rate of responding to communications by the person over a period of time, and wherein the performance metric further reflects the rate of responding to communications. Application No. 16/030,598 -2- Docket No. 32847.21 (L0016)   However, Srulowitz Abstract teaches computer implemented method and system for providing to a user (a manager) the effectiveness of an entity (employee or group of employees) by analyzing emails, social network data, CRM, calendar data, audio/video data, typing speed, galvanic skin response, etc.  Para. 5 teaches Once the communications data is identified (or tagged), the computer determines a communications volume, which is associated with the quantity of the firstly identified .

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in view of Folk US 2013/0110590 A1 in view of Jose US 2015/0006219 A1 as applied to claim 1 and in further view of Hazmine US 2018/0232680 A1.

As per Claim 5 Bishop does not teach the method of claim 1, further comprising: determining that a difference between the value of the performance metric associated with the person and an aggregate value of the performance metric associated with an organizational unit associated with the person exceeds a pre-defined threshold; and generating an alert referencing the value of the performance metric.   However, Hazime para 72 teaches an interface configured to display graphical representation of an individual worker's performance over any desirable period of time, as well as data related to his or her particular engagement with resources available via the private office network, may also be provided as shown, for example, in FIG. 7. It may be seen in one embodiment, that such worker's engagement with a variety of electronically implemented office resources 620 may be displayed for review. For instance, time spent on docs, calls, conference calls as well as record updates, emails sent and received, and chat time, may be drawn from the worker's actual engagement with any related applications and software available in the private office network, or even virtual office environment. Whether or not that worker's engagement with such resources is deemed average, below average, or above average--as compared to his own historical performance, performance of his peers, and even predetermined performance thresholds--may also be illustrated 622. The worker's productivity may be listed as a percentile rating 624, or score, as compared to all other workers, though it is contemplated that other percentages may be presented for consideration. In some embodiments, the individual's engagement with various resources available by way of the private office network may be presented as a graphic chart 626.  Both Bishop and Herbert are drawn to monitoring performance in an enterprise.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bishop to include determining that a difference between the value of the performance metric associated with the person and an aggregate value of the performance metric associated with an organizational unit associated with the person exceeds a pre-defined threshold; and generating an alert referencing the value of the performance metric as taught by Hazime better enable monitoring and management of performance and/or productivity of numerous workers operating independently within a digitally implemented office network (see para. 4). 

As per Claim 6 Bishop does not teach the method of claim 1, further comprising: determining that a difference between the value of the performance metric associated with the person and a historic value of the performance metric associated with the person exceeds a pre-defined threshold; and generating an alert referencing the value of the performance metric.  However, Hazime para 72 teaches an interface .

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in view of Folk US 2013/0110590 A1 in view of Jose US 2015/0006219 A1 as applied to claim 1 as applied to claim 1 and in further view of Clark US 2006/0184483 A1.

As per Claim 8 Bishop does not teach the method of claim 1, wherein analyzing the plurality of documents further comprises: applying, to the subset of documents, a trainable classifier producing the completion status of the task. Application No. 16/030,598 -3- Docket No. 32847.21 (L0016)   However, Clark para. 21 teaches in one example, email, instant messaging and even computer keystrokes could be used to feed data into the ontology scheme. The email or other communication messages are used by employees to discuss work activities and the progress of such activities. The casual communication between employees is invaluable to the business. By tracking and using the communications, the progress of the strategic initiative and important projects can be predicted. The prediction is made by analyzing the corporate communication, against strategic alignment or project template plans. In the commercial setting, the ontology allows real time project status from mined documents, e-mail, instant messaging, and other project related data repositories, high confidence scenarios for risk management, and greater success in large complex projects.  Further, para. 15 teaches.  The ontology can be used for any application where there are relevant projects. For example, the ontology is used to predict threats. This implementation of the ontology is logical because organizations planning threatening acts behave in a hierarchical structure. In the ontology, the actions or acts that organizations carry out are projects. Using this structure and additional intelligence mapped into the ontology structure, projects that involve threats can be predicted by analyzing the recent intelligence in conjunction with the threat-oriented project plan templates or maps. In an intelligence analysis perspective, the ontology allows systematic categorization of knowledge concerning an organization, a learning neural network of threat based projects, high confidence predictions of project status, and threat warning and intervention.  Both Bishop and Clark are drawn to monitoring project status in an enterprise.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bishop to include applying, to the subset of documents, a trainable classifier producing the completion status of the task as taught by Clark in order to provide more accurate project status analysis (as suggested by para. 13).

As per Claim 9 Bishop does not teach the method of claim 1, wherein analyzing the plurality of documents further comprises: applying, to the subset of documents, a neural network producing the completion status of the task.    However, Clark para. 21 teaches In one example, email, instant messaging and even computer keystrokes could be used to feed data into the ontology scheme. The email or other communication messages are used by employees to discuss work activities and the progress of such activities. The casual communication between employees is invaluable to the business. By tracking and using the communications, the progress of the strategic initiative and important projects can be predicted. The prediction is made by analyzing the corporate communication, against strategic alignment or project template plans. In the commercial setting, the ontology allows real time project status from mined documents, e-mail, instant messaging, and other project related data repositories, high confidence scenarios for risk management, and greater success in large complex projects.  Further, para. 15 teaches.  The ontology can be used for any application where there are relevant projects. For example, the ontology is used to predict threats. This implementation of the ontology is logical because organizations planning threatening acts behave in a hierarchical structure. In the ontology, the actions or acts that organizations carry out are projects. Using this structure and additional intelligence mapped into the ontology structure, projects that involve threats can be predicted by analyzing the recent intelligence in conjunction with the threat-oriented project plan templates or maps. In an intelligence analysis perspective, the ontology allows systematic categorization of knowledge concerning an organization, a learning neural network of threat based projects, high confidence predictions of project status, and threat warning and intervention.  Both Bishop and Clark are drawn to monitoring project status in an enterprise.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bishop to include applying, to the subset of documents, a neural network producing the completion status of the task as taught by Clark in order to provide more accurate project status analysis (as suggested by para. 13).

Claims 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in view of Srulowitz US 2015/0046233 A1 in view of Jose US 2015/0006219 A1.

As per Claim 12 Bishop teaches a method of evaluating performance, the method comprising: processing, by a computer system, a plurality of documents which record communications of a person to identify a task associated with the person;  (see Bishop para. 72 when the electronic document 508 (e.g., email message) is received or displayed by the first UI component 502 (or received by a server (e.g., email server) associated with the first UI component or first user), the EIMC 506 can analyze or parse the electronic document 508 to identify potential keywords or keyphrases, and to identify other potentially relevant information, such as event related information (e.g., meeting information, deadline information, parties to be involved with the event, etc.), in or associated with the electronic document 508. For example, the EIMC 506 can identify the phrase "Project X" in the electronic document 508 as a potential keyphrase based at least in part on the phrase "Project X" matching the tag "Project X" retrieved from the data store (e.g., 314), and can highlight or emphasize the keyphrase "Project X" in the electronic document 508. Also, the EIMC 506 can identify other potentially relevant information, such as the term "meeting", the date "Jun. 9, 2011", the time "10 a.m.", an amount of time "1 hour", and the message sender "Tom", and can highlight or emphasize this other potentially relevant information in the electronic document 508.  Further, bishop para. 73 teaches The predefined document processing criteria and/or user preferences can specify that the second user associated with the second UI component 504 is part of a group of users, which can include the first user as well, who are associated with the tag phrase "Project X", and can further specify that when information, such as event related information, is received by another user in that group, such information is to be provided to the second user via the second UI component 504 of the second communication device.) 
determining a value of a performance metric (para. 75 teaches the project summary and/or project timeline 614 can be provided (e.g., automatically) to the group of communication devices (and/or associated users) that are identified as being associated with "Project X".  Further para. 78 teaches To further continue with the example, as " Project X" related items, like the budget proposal 620 for " Project X" and the risk/benefit analysis 622 for " Project X" are drafted and stored in the file folder 610 for " Project X", the EIMC 606 can analyze these electronic documents (e.g., 620, 622), can respectively identify what the respective electronic documents are (e.g., the budget proposal 620 and the risk/benefit analysis 622), can tag the electronic documents 620 and 622 with the tag " Project X" (or the EIMC 606 
visually representing the value of the performance metric via a graphical user interface. see para. 32-33 that teach conventionally, unless the user proactively takes other action(s) (e.g., email message(s) to the other users, phone call(s) to the other users, face-to-face conversation(s) with the other users) to inform the other users in the group regarding the electronic document, the action the user took with regard to the electronic document, and the impact on the project timeline and/or project status, the other users in the group may not be aware of such information. To that end, techniques for automatic sort and propagation of electronic documents are presented. With regard to an electronic document, such as a received message, an enhanced information management component (EIMC) can analyze the document to identify a file folder associated with a subject to which the electronic document relates. Based at least in part on interaction with or tagging of the electronic document in a first user interface (UI) component of a first communication device, predefined user preferences, and predefined document processing criteria, the EIMC can propagate information (e.g., the electronic document, a portion of the electronic document, notification regarding the electronic document or associated subject, information relating to a progress summary or timeline relating to the subject (e.g., work project), etc.) relating to the subject and/or the electronic document to one or more other communication devices (e.g., UI display screens of the other communication device(s)), such as, for example, communication devices associated with users who are associated with the subject (e.g., users who are doing work relating to that subject or project).  Para. 74 teaches to FIG. 6 (along with FIGS. 1, 2, and 3), depicted is a diagram of an example system 600 that can generate and propagate project related information for a project associated with a group of communication devices and associated users in accordance with various aspects and embodiments of the disclosed subject matter. In accordance with various aspects, the system 600 can include a first UI component 602 (also referred to herein and in FIG. 6 as UI component.sub.1 602) associated with a first communication device (not shown for reasons of brevity and clarity) and a second UI component 604 (also referred to herein and in FIG. 6 as UI component.sub.2 604) associated with a second communication device (not shown for reasons of brevity and clarity). The Examiner considers displaying 
Bishop does not explicitly disclose the evaluation applies to the performance of a person and a performance metric is associated with the person  However, Srulowitz Abstract teaches a computer implemented method and system for providing to a user (a manager) the effectiveness of an entity (employee or group of employees) by analyzing emails, social network data, CRM, calendar data, audio/video data, typing speed, galvanic skin response, etc. The computer method captures, analyzes and displays communication volumes, response times, and sentiment metrics, enabling the user to understand the effectiveness of an entity, optimal use of resources, trends, customer contact, collaboration patterns, security issues, entity turnover, entity health, and ideal work environments.
Bishop does not explicitly disclose identify a level of sentiments associated with the task; determining, by applying a predefined transformation to the level of sentiments, a value of a performance metric associated with the person,. Srulowitz Abstract teaches computer implemented method and system for providing to a user (a manager) the effectiveness of an entity (employee or group of employees) by analyzing emails, social network data, CRM, calendar data, audio/video data, typing speed, galvanic skin response, etc.  Further, see para. 61-67 the generation of a sentiment score.  Further, para. 39 teaches the computer system 10 may "aggregate" by arithmetically combining metric, i.e. the communications volume 64, response index 56, sentiment 55, work activity 65, and/or the content volume 62, as further described below.  Para. 58 teaches the preferred embodiments of the present invention isolate certain metrics that are good predictors of engagement/effectiveness and combine them to get the effectiveness 1 of an entity 2. In one embodiment, this involves applying a machine learning process to the current and past data to learn the metrics. The system uses linear regression models in which the measurement is a linear combination of normalized metrics. The effectiveness 1 of an entity may be an aggregate of two, three, four or more underlying metrics, each scaled to the desired range. The metrics may include communications volume 64, response index 56, sentiment 55, work activity 65, content volume 62. The Examiner considers the effectiveness to be a value metric and the linear combination of normalized 
wherein the performance metric reflects a task completion quality; and  However, Srulowitz  para. 106 teaches negotiations can be analyzed for the require levels of engagement and sentiment 55 between the negotiating partners. Analysis of communications streams will help reveal the current mental state of the other parties, providing intelligence which will help decide whether one should raise or lower ones bid. For example, it is important to understand the mental state of the party one is negotiating with to identify the best strategy. Are they getting upset, tired, or frustrated? Slowing response times indicate possible disengagement in the negotiations. Decreasing sentiment 55 may indicate frustration. Proper negotiation strategy requires recognizing these conditions and responding to them. The Examiner considers analyzing response times to determine proper engagement to be task completion quality metric. Both Bishop and Srulowitz are drawn to monitoring communications in an enterprise.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bishop to include the evaluation applies to the performance of a person and a performance metric is associated with the person  and  identifying a level of sentiments associated with the task; and determining, by applying a predefined transformation to the level of sentiments, a value of a performance metric associated with the person, wherein the value of the performance metric reflects the level of sentiments wherein the performance metric reflects a task completion quality; and  as taught by Srulowitz to help employers better understated the attitudes of employees and to provide training if required (as suggested by paras. 72-76).

Bishop does not explicitly disclose identifying a presumed initiator of the task; responsive to determining that a first hierarchical level of the person in an organizational structure exceeds a second hierarchical level of the presumed initiator in the organizational structure, determining that the task has been assigned to the person; However, Jose para. 66 teaches the agenda module 204 may analyze email communications between people of an organization between members of an organization to identify tasks that have been assigned to individuals. For example, the agenda module 204 may determine that a particular person is associated with a particular task based on an email message in which a manager of 

As per Claim 13 Bishop teaches the method of claim 12, wherein determining the value of the performance metric further comprises: analyzing the plurality of documents to identify a completion status of the task.  (para. 75 teaches the project summary and/or project timeline 614 can be provided (e.g., automatically) to the group of communication devices (and/or associated users) that are identified as being associated with "Project X".  Further para. 78 teaches To further continue with the example, as " Project X" related items, like the budget proposal 620 for " Project X" and the risk/benefit analysis 622 for " Project X" are drafted and stored in the file folder 610 for " Project X", the EIMC 606 can analyze these electronic documents (e.g., 620, 622), can respectively identify what the respective electronic documents are (e.g., the budget proposal 620 and the risk/benefit analysis 622), can tag the electronic documents 620 and 622 with the tag " Project X" (or the EIMC 606 can tag the electronic documents 620 and 622 when they are stored in the file folder 610), and can update (e.g., automatically) the project summary and/or project timeline 614 to indicate that these " Project X" related items have been completed.)

As per Claim 15 Bishop teaches the method of claim 12, further comprising: visually representing the value of the performance metric via a graphical user interface.  (see para. 33 that teaches the EIMC 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 2013/0054613 A1 in  view of Srulowitz US 2015/0046233 A1 in view of Jose US 2015/0006219 A1 as applied to Claim 12 and in further view of Hazime US 2018/0232680 A1 .

As per Claim 14 Bishop does not teach the method of claim 12, further comprising: determining that a difference between the value of the performance metric associated with the person and a reference value of the performance metric exceeds a pre-defined threshold; and generating an alert referencing the value of the performance metric.  However, Hazime para 72 teaches an interface configured to display graphical representation of an individual worker's performance over any desirable period of time, as well as data related to his or her particular engagement with resources available via the private office network, may also be provided as shown, for example, in FIG. 7. It may be seen in one embodiment, that such worker's engagement with a variety of electronically implemented office resources 620 may be displayed for review. For instance, time spent on docs, calls, conference calls as well as record updates, emails sent and received, and chat time, may be drawn from the worker's actual engagement with any related applications and software available in the private office network, or even virtual office environment. Whether or not that worker's engagement with such resources is deemed average, below average, or above average--as compared to his own historical performance, performance of his peers, and even predetermined performance thresholds--may also be illustrated 622. The worker's productivity may be listed as a percentile rating 624, or score, as compared to all other workers, though it is contemplated that 
Relevant Art not used in Rejection
Reyes - US 20140185789 A1 –  A computer-implemented method for providing a call efficiency indicator. The method includes determining an agent scheduled time for a call efficiency indicator period; determining a number of calls handled by the agent for each particular call type during the call efficiency indicator period; calculating the average time it took that agent to handle calls, on a call type basis and during the call efficiency indicator period; determining an Average Handle Time metric; calculating idle time for the agent for the call efficiency indicator period; and calculating the call efficiency indicator for the call efficiency indicator period as a function of the number of calls handled by the agent, the Average Handle Time, the idle time, and the agent scheduled time.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683